department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-125435-04 date date internal_revenue_service number release date index number -------------------------------- --------------------------------- ----------------------- ------------------------------------ ------------------------------------------ -------------------------------------------------------- ------------------------ ------------------ -------------------------------------------- - -------------------------------- ------------------------------------------ --- -- -- -------------- --------------------- ------------------ ----------------------------------------- --------------------------------------- ------------------------------------ ----------------- ------------------ ---------------- --- ----- -------------------------- -------------------------------------------------------- legend legend parent sub number a number b number c state d country e date fronting company f fronting company g company h date date date number i number j date company k dear ----------------- this responds to your letter of date as supplemented by letters of date and date requesting certain rulings regarding the treatment of an arrangement to be entered into between parent entities affiliated with parent and sub plr-125435-04 parent is an organization described by sec_501 of the internal_revenue_code code that is exempt from tax under sec_501 parent is the sole owner either directly or indirectly of several other organizations some of which are described by sec_501 and some of which are not described by sec_501 or otherwise exempt from tax collectively referred to as parent affiliates of the parent affiliates number a are corporations and number b are limited_liability companies disregarded as entities for federal_income_tax purposes some of the sec_501 parent affiliates in turn have ownership interests in condominium associations relating to medical office buildings condo associations additionally parent has controlling ownership either directly or indirectly of several organizations that are not tax-exempt parent-controlled entities also involved in parent’s and parent affiliates’ activities are number c organizations described by sec_501 which parent does not directly or indirectly control non-controlled entities for purposes of this letter parent group means the group comprised of parent parent affiliates condo associations parent-controlled entities and non-controlled entities parent group operates in state d as a health care provider as such it faces various insurance risks general liability physician hospital professional liability including the malpractice risks of its employees managed care liability and pharmacy liability collectively risks state d law caps the malpractice liability of a health care provider if the provider among other things maintains either liability insurance issued by an insurer admitted in state d or self-insurance in an amount specified by state d law parent group determined that it could avail itself of the liability cap by obtaining liability insurance issued from an admitted insurer which the admitted insurer would then cede to a wholly owned subsidiary of parent parent incorporated sub in country e the members of sub’s board_of directors are executives of parent or of a parent affiliate s the insurance regulatory authority of country e issued sub an insurance license parent capitalized sub with the minimum amount required by country x law to hold this license sub is not admitted to engage in the insurance_business in state d on date fronting company f and fronting company g both subsidiaries of company h and insurers admitted in state d issued binder letter covering risk sec_2 for the period of date through date the coverage limits of binder letter varied with each of the risks measured by exposure-weighting and considering the loss experience history parent accounts for of the premium and risk parent affiliates account for and the parent-controlled entities condo associations and non- controlled entities account for the binder letter was conditioned upon several things all to be implemented in a manner approved by fronting company f and fronting company g parent affiliates own controlling_interest in all but one of these condo associations specifically binder letter represented policies which can be categorized into five groups fronting company f covered four of the groups and fronting company g writing the other the managed care coverage was retroactive to date that parent guarantee fronting company f and fronting company g that sub post collateral and provide fronting company f and fronting that sub agree to assume without the right to cancel all liabilities and plr-125435-04 adjustment expenses assumed by fronting company f and fronting company g under the binder letter company g a letter_of_credit the amount of required collateral will be periodically reviewed and will be based on an actuarial estimate of the ultimate undiscounted losses covered by the binder letter and the payment of any and all obligations of sub under the reinsurance agreement s between sub and fronting company f and fronting company g additionally fronting company f and fronting company g agreed to administer claims for a separate charge to implement condition effective date fronting company f and fronting company g entered into reinsurance agreement a facultative agreement with sub whereby fronting company f and fronting company g ceded to sub the risks including the expenses_incurred to investigate and administer claims covered by the binder letter the reinsurance_premium paid to sub was of the premium paid_by parent group under the binder letter less a ceding commission in the amount specified in reinsurance agreement reinsurance agreement called for sub to secure its ability to meet its obligations thereunder by funding and maintaining its the loss and unearned_premium reserves as determined by fronting company f and fronting company g at a confidence level of number i reinsurance agreement contemplates that sub will fund and maintain a notional account which fronting company f and fronting company g can draw against to pay losses and loss expenses to implement condition and to satisfy its obligation under reinsurance agreement to secure its ability to meet its obligations thereunder contemporaneous with reinsurance agreement sub established reinsurance trust naming fronting company f5 beneficiary and an unrelated banking association trustee sub funded reinsurance trust with sufficient assets to fulfill its obligation under reinsurance agreement to secure its ability to perform thereunder reinsurance trust required sub to maintain sufficient assets in reinsurance trust to satisfy this obligation under reinsurance agreement the assets are held in a_trust account by the trustee and only fronting company f as beneficiary can withdraw assets from reinsurance trust the only fronting company f and fronting company g required this because of the concern that sub’s capital was inadequate to ensure its ability to perform under the reinsurance agreement fronting company g is not a named beneficiary of reinsurance trust it is represented that this may have been either an oversight or it may have been intended given that fronting company g assumed substantially less of risks than fronting company f plr-125435-04 uses to which the reinsurance trust assets can be put are to satisfy sub’s obligations under reinsurance agreement or to return to sub the excess over number j of the amount reinsurance agreement requires to be secured sub is obligated to pay the trustee’s fee and other expenses associated with reinsurance trust out of other of its assets to implement condition on date parent executed guarantee in favor of fronting company f guarantee recites that in consideration for binder letter and reinsurance agreement effective date parent unconditionally guarantees sub’s performance of all obligations under reinsurance agreement and the payment in full of all amounts due from sub under reinsurance agreement until guarantee is terminated sub’s assets other than the assets in reinsurance trust are minimal never significantly exceeding the minimum capital required by the insurance regulatory authority of country e sub has contracted with company k to manage its day-to-day activities the totality of sub’s activities will be those associated with reinsurance agreement the following rulings are requested the arrangements involving sub with respect to risks do not constitute insurance or reinsurance for federal tax purposes and that sub is not an insurance_company as that term is used for purposes of sec_831 of the internal_revenue_code code no portion of the amount_paid in connection with the arrangements involving sub with respect to risks is subject_to the excise_tax under sec_4371 requested ruling law this requested ruling can be broken into two components first that the arrangements involving sub with respect to risks do not constitute insurance or reinsurance for federal tax purposes and second that sub is not an insurance_company as that term is used for purposes of sec_831 neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement qualifies as it is represented that guarantee was also to favor fronting company g no document specifically referencing fronting company g was provided however the document provided states that it is in favor of fronting company f and any of its parents subsidiaries or affiliates inasmuch as fronting company g is a sibling corporation to fronting company f this document may have been operative to effect a guarantee in favor of fronting company g plr-125435-04 insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk - shifting and risk - distributing insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss epmeir v united_states 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs when a person facing the possibility of economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992-c b where parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was held to be not self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite risk_distribution necessarily entails a pooling of premiums so a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing these principles include respecting the separateness of corporate entities the substance of the transaction s and the relationship between the parties 96_tc_61 aff’d 972_f2d_858 7th cir plr-125435-04 on this such as the treatment of an arrangement under the applicable state law amerco inc t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v commissioner 49_fedclaims_42 under sec_301_7701-2 of the income_tax regulations a business_entity that has a single owner and is not a corporation is disregarded as an entity separate from its owner under sec_301_7701-2 the activities of a disregarded_entity are treated in the same manner as a division of the owner revrul_2004_77 2004_31_irb_119 holds that an entity with two members under local law one of which is disregarded for federal tax purposes must be classified either as an association_taxable_as_a_corporation or is disregarded as separate from its owner the risk of loss arising from the acts of employees for which an employer is liable under the doctrine_of respondeat superior is considered to be that of the employer not that of the individual employees see 85_tc_1031 aff’d 825_f2d_241 9th cir see also 88_tc_197 rev’d in part on other issue 881_f2d_247 6th cir revrul_2002_89 2002_2_cb_984 holds that where a subsidiary provides coverage of its parent’s insurance risk in the context of no parental guarantees of performance and that coverage is less than of the subsidiary’s premiums and assumed risk the coverage qualifies as insurance for federal_income_tax purposes where such coverage i sec_90 of the subsidiary’s premiums and assumed risk the coverage does not qualify as insurance for federal_income_tax purposes revrul_2002_90 2002_2_cb_985 concludes that an arrangement qualifies as insurance for federal_income_tax purposes where a subsidiary provides coverage of the insurance risks of sibling corporations each of which present a significant volume of independent homogeneous risks and none of which account for less than or more than of the subsidiary’s assumed risk with no parental or other related_party guarantees of performance the presence of an explicit obligation by a subsidiary insurer’s parent that has the effect of guaranteeing the subsidiary insurer’s performance negates shifting of risk from the parent to the subsidiary 640_f2d_1010 9th cir kidde indus revrul_2002_89 case law supports the position that where the insured subsidiaries join their parent in filing a consolidated_return a guarantee by the parent of the insuring subsidiary’s performance will negate the shifting of risk from an insured subsidiary 62_f3d_835 6th cir plr-125435-04 914_f2d_396 3rd cir humana f 2d pincite revrul_2002_90 noting in the facts the absence of a parental or other related_party guarantee for taxable years beginning before date an insurance_company other than a life_insurance_company for federal tax purposes is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the income_tax regulations for taxable years beginning after date an insurance_company other than a life_insurance_company for federal tax purposes is a company more than half the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_831 for effective date see pension funding equity act of pub_l_no e 118_stat_596 analysis risks covered by binder letter are insurance risks risks are either inherently sourced to the business entities that comprise parent group eg general liability or deemed sourced to the business entities that comprise parent group eg professional liability see anesthesia service accordingly for purposes of evaluating whether the arrangements involving sub constitute insurance or reinsurance for federal tax purposes risks are considered those of the business entities comprising parent group the number b of parent affiliates which are disregarded as entities separate from parent for federal_income_tax purposes are instead treated as divisions of parent thus the risks allocable to these parent affiliates are deemed to be those of parent the structure of parent group demonstrates risks are covered in three forms of corporate relationship a parent-subsidiary arrangement risks allocable to parent a sibling brother-sister arrangement risks allocable to parent affiliates condo associations parent-controlled entities and an arrangement between unrelated corporations risks allocable to non-controlled entities8 with respect to the parent-subsidiary arrangement guarantee negates the shifting of risk from parent to sub the parent-subsidiary arrangement does not qualify as insurance or reinsurance for federal_income_tax purposes similarly with respect to the sibling arrangement the arrangement fails to qualify as insurance or reinsurance for federal_income_tax purposes because guarantee negates the shifting of risk plus the one condo association of which parent affiliates do not own controlling_interest plr-125435-04 with respect to the arrangement between unrelated corporations though the unrelated corporations can be said to have shifted their risk to sub the small number of unrelated corporations involved precludes finding risk_distribution accordingly the arrangement between unrelated corporations does not qualify as insurance or reinsurance for federal_income_tax purposes based on the facts represented by taxpayer we conclude that the arrangements involving sub with respect to risks do not constitute insurance or reinsurance for federal_income_tax purposes taxpayer represents that sub does not engage in a business activity other than reinsurance agreement which we conclude does not qualify as insurance for federal_income_tax purposes therefore based on taxpayer’s representations we conclude that sub does not qualify as an insurance_company for federal_income_tax purposes requested ruling law sec_4371 imposes a tax on each policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance issued by a foreign_insurer_or_reinsurer sec_4372 defines foreign_insurer_or_reinsurer as an insurer or reinsurer who is a nonresident_alien_individual or a foreign_partnership or a foreign_corporation sec_4371 imposes the tax at a rate of four cents on each dollar or fractional part thereof of the premium paid on a policy_of_casualty_insurance or an indemnity_bond defined by sec_4372 and c respectively if issued to or for or in the name of an insured as defined by sec_4372 sec_4372 defines the term insured to mean a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or liabilities wholly or partly within the united_states or a foreign_corporation foreign_partnership or nonresident individual engaged_in_a_trade_or_business_within_the_united_states against or with respect to hazards risks losses or liabilities within the united_states sec_4371 imposes the tax at a rate of one cent on each dollar or fractional part thereof of the premium paid on the policy_of_reinsurance covering any of the contracts taxable under sec_4371 sec_4372 defines a policy_of_reinsurance to mean any policy or other instrument by whatever name called whereby a contract of reinsurance is made continued or renewed against or with respect to any of the hazards risks losses or liabilities covered by contracts taxable under sec_4371 analysis plr-125435-04 we conclude that the arrangements involving sub with respect to risks do not constitute insurance or reinsurance for federal_income_tax purposes accordingly sec_4371 does not apply to these arrangements except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination donald j drees jr acting chief branch office of associate chief_counsel financial institutions and products sincerely s
